In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JULIA BALOGH,             *
                          *                          No. 12-360V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: October 28, 2013
                          *
SECRETARY OF HEALTH       *                          Stipulation; human papillomavirus
AND HUMAN SERVICES,       *                          ("HPV") vaccine; polymyositis.
                          *
              Respondent. *
******************** *

Patrick P. Randazzo, Westwood, NJ, for Petitioner;
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for
Respondent.

                              UNPUBLISHED DECISION1

       On October 25, 2013, respondent filed a joint stipulation concerning the
petition for compensation filed by Julie Balogh on June 6, 2012. In her petition,
Ms. Balough alleged that the human papillomavirus ("HPV") vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on March 4 and June 12, 2009, caused her to suffer
polymyositis. Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
condition.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
     Respondent denies that the HPV vaccine caused petitioner to suffer
polymyositis or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $20,000.00, which amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-l5(a) in the
        form of a check payable to petitioner, Julia Balogh.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-360V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
   Case 1:12-vv-00360-UNJ Document 25 Filed 10/25/13 Page 1 of 5




                    IN THE UNITED STATES COURi-OF FEDERAL CLAIMS
                                     OFFICE OF SPECIAL .MASTERS

JULIA BALOGH,                                    )
                                                 )
                       Petitioner,               )
     v.                                          )
                                                 )               No. 12-360V
SECRETARY OF HEALTH                              )               S~ial Master Moran
AND HUMAN SERVlCES                               )
                                                 )
                     Respondent.                 )

                                                                      •
                                             STIPULATJQN

          The parties hereby stipulate to the following matters:

          l . Julia Balogh, petitioner, filed a petition for ~accine ·c_ompcnsation 11nder the National

Vaccine Injwy Compensation Program, 42 U.$.C. § 300aa-10.to 34 (the ..Vaccine Program'').

The petition seeks compensation for iajwies allegedly .related to petitioner's receipt of human

papillomavirus ("HPV") vaccine, which voccine is contained iri the Vnccine Injury Table (the

"Table''), 42 C.F.R. § 100.3(0).

          2. Petitioner received HPV vaccines on Marclf 4 and June 12, 2009.

          3. The vaccinations were administered within the Unit~ States.

          4. Petitioner Illleges that she sustained polymyositis a5 a.result of the rc¢eipt of the

vaccines, and that she experienced the rcsindcnt denies ~t petitioner S\lffcred the onset:Of p0lymyositis or any other

condition as the result of her vnccinations and denies that the vaccines caused her any injuries or

her current disabilities.
  Case 1:12-vv-00360-UNJ Document 25 Filed 10/25/13 Page 2 of 5




         7. Maintaining their above-stated positions, Che parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms ofthls Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health arid Hmnan Services will issue

the following vaccine compensation payment:

        A lump sum of$20,000.00, which amount represents compensation for all damages that
        would be available under 42 U.S.C. § 300aa-l S(a) in the fonn of a check payable to
        petitioner.

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21 (a)( I ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits prognuns (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre--paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.
   Case 1:12-vv-00360-UNJ Document 25 Filed 10/25/13 Page 3 of 5




        12. The patties lllld diciJ attorneys fi.uthct agree and stipulate that. except for any awani

for anomeys' fees and litigation costs, and past untcimbursablC'. expenses, the money provided

                                                                   .
pursuant to this Stipulation will be used solely for petidoner's bettefit ~contemplated by a strict

construction of42 U.$.C. § 300111-lS(a) and (d), and subject to.the conditions of 42 U.S.C. §
                                                                '·
300aa-l S(g) and {h).

        13.   tn return for the payments described in paragraphs 8 and 9, petitioner. in her
individual capacity, on behalf of her heirs, executors. a~minis~tors, successors or assigns. docs

forever irrevocably and 1JDCOnditionally release, acquit . llld di~harge the United States and the
                                                         J

Secretaey of Health and Human Services from any and all acticm~ or causes of action (including

agreements, judgments. claims, damages, loss of services. expenses and all demands ofwharcvcr

kind or nature) that have been brought. could have boc:i:t brough.; or could be timely brought in

the Court of Fed~ Claims, wider the National Vaccine: In,;wi Compensation Program, 42.

U.S.C. § 300a.a-10 et seq., on account   or. or in atiy W8¥ growing out of. any and all known or
unknown, suspected or UrtSUSpeetcd perwnal injuries      to or death of petitioner resulting from, or
alleged to have~•~ from, the vaccination administCrCd on;Mareh 4 and/or June 12. 2009, as
alleged by petitioner in a petition for vaccine compensation filed on or about June 6, 2012, in the

United States Court of Federal Claims ~ petition No. 12·36oV:

        14. If petitioner should die prior to cull)' ofjuqgmc:nt, f:his agrccmcnt shall be void.able

upon proper notice to the Coun on behalf of either or both ofthe panics.

        IS. lf dtc: special master fails lo issue a decision in complete confonnity with the terms

of this Stipulation or if the Co\111 of Federal Claims fails to enter judgment in conformity with a
                                                                  ...
decision that js in complete conformity with the tcnns.of lhis Stipulation, then the parties'

.settlement and this Stipulation shall be voidable at the sole di,;rction of either party.

                                                   3
                                                         :
    Case 1:12-vv-00360-UNJ Document 25 Filed 10/25/13 Page 4 of 5

                                                       •.




        16. Th.is Stipulation expresses a full and cot1lflc;te negotiated settlement of liability and

damages claimed under the Nutional Childhood Vaccine lnjut).•Act of 1986, as amended. except

a.s otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act O:t thing ~~er than is herein expressly swed

and clearly agrcod to. The parties furthCf a~ end wt  Case 1:12-vv-00360-UNJ Document 25 Filed 10/25/13 Page 5 of 5




Respectfully .submitted.




ATTORNEY OF RECORD FOR                           AUTHORIZED REPRESENTATIVE
PETITCONER:                                      OF THE·/\TTO          Y GENERAL:

 ~/1~
PATRlCK R. RANDAZZO                              VJNCENT 1.        T
372 Kindcrkmnec:k Road                           Deputy Dll'ector
Westwood. New Jersey 07675                       Torts Branch
(201) 666~072                                    Civil Division
                                                 U.S. Department of Jwtice
                                                 P.O. Box 146
                                                 Bcr\jamin.fnmklin Station
                                                 Washington, DC 2Q044..0146


AUTHORlZED REPRESENTATlVE                        ATTORNEY OF RECORD FOR
OF THE SECRET   OF HEALTH                        RESPONDENT:
ANDH            S    VI                                vvv~~~~.


    0 A              . .,M.P.H.                  CHR      V
Aeling Director, Division of                     Trial Attorney
Vnccine Injury C~on (DVIC)                       Torts Bninch
~or. Countermeasures Injury                      Civil Division
Compensation Program (CICP)                      U".-S. Dcpinmcnt of Justice
Healthcare Systenis Bureau                       P.O. Box 146
tJ .S. l>cpanmcnt of Health and Human Sciviccs   Benjamin Franklin S~tion
5600 Fishers Lane                                Washin~n, DC 20044-0146
Parklawn Building, Mail Stop I IC-26             (202) 616-~l 97
RockvUle, MD 20857



Dated:   ~ 01.5 , _ao1"3